IN THE SUPREME COURT OF PENNSYLVANIA



OFFICE OF DISCIPLINARY COUNSEL,            :   No. 2162 Disciplinary Docket No. 3
                   Petitioner              :
                                           :
                v.                         :   No. 66 DB 2015
                                           :
                                           :
LAWRENCE J. ROBERTS,                       :   Attorney Registration No. 17492
                 Respondent                :   (Montgomery County)


                                     ORDER


PER CURIAM:


             AND NOW, this 6th day of May, 2015, there having been filed with this

Court by Lawrence J. Roberts his verified Statement of Resignation dated April 20,

2015, stating that he desires to resign from the Bar of the Commonwealth of

Pennsylvania in accordance with the provisions of Pa.R.D.E. 215, it is

             ORDERED that the resignation of Lawrence J. Roberts is accepted; he is

disbarred on consent from the Bar of the Commonwealth of Pennsylvania; and he shall

comply with the provisions of Pa.R.D.E. 217.        Respondent shall pay costs to the

Disciplinary Board pursuant to Pa.R.D.E. 208(g).